                                                    ONE MANHATTAN WEST
                                                        42ND FLOOR
                                                    NEW YORK, NY 10001

  DIRECT DIAL
(212) 735-3067
  DIRECT FAX
(917) 777-3067
  EMAIL ADDRESS
JORDAN.FEIRMAN@PROBONOLAW.COM


                                                                      July 2, 2021

                      BY ECF
                      The Honorable Margo K. Brodie, Chief Judge
                      United States Federal Court
                      Eastern District of New York
                      225 Cadman Plaza East
                      Brooklyn, New York 11201

                                         RE:       Jewish Educational Media, Inc. v. Mintz & Butler,
                                                   No. 1:21-cv-00978 (MKB) (TAM) (E.D.N.Y. 2021)

                  Dear Chief Judge Brodie:

                          We write on behalf of Plaintiff Jewish Educational Media, Inc. (“JEM”) in response
                  to Defendants’ June 25 letter requesting a pre-motion conference concerning a proposed
                  Rule 12 motion to dismiss (ECF No. 15). As detailed below, any such motion would be
                  meritless for a host of reasons, and thus motion practice would be an extremely inefficient
                  use of the parties’ and the Court’s resources.

                          In its Complaint (ECF No. 1), JEM has set forth detailed allegations concerning,
                  inter alia: its creation, acquisition, and ownership of hundreds of copyrighted works; its
                  tremendous investment of time and money to build and maintain its collections; the
                  importance of its licensing activity (and conditions on license grants) to its continuing non-
                  profit mission and viability; and Defendants’ ongoing and flagrant infringement activities.
                  Notwithstanding their selective, self-serving, and ultimately irrelevant mischaracterization
                  of the background,1 Defendants do not challenge those allegations.

                          Instead, Defendants raise a handful of challenges that (a) are premised on factual
                  issues that—even if they were dispositive of JEM’s claims (which JEM disputes)—are not
                  appropriate to resolve at the pleading stage, and (b) target only subsets of the causes of
                  action or the infringed works at issue, and thus could not possibly result in dismissal of the


                  1
                        It is unclear why Defendants’ counsel felt it appropriate (or relevant) to inform the Court
                        about Defendants’ supposed “earnest[ ]” efforts to settle the matter and to attack
                        purported “demands” by JEM as part of confidential settlement discussions. Needless to
                        say, JEM vigorously disagrees with counsel’s characterization of those discussions.
Hon. Margo K. Brodie
July 2, 2021


entire action. Defendants also appear to misunderstand the nature of JEM’s allegations and
the applicable case law.

       There Are No Copyright Infringement Claims Concerning “Unregistered”
Works: Defendants contend that claims based on JEM works that have yet to be registered
must be dismissed, but no such claims have been asserted. In addition to 418 registered
works, the Complaint identifies other works that are currently the subject of pending
applications, for which JEM “reserves the right to include [in the lawsuit] once they have
been registered.” (ECF No. 1, ¶ 72 (emphasis added).) Accordingly, the Complaint may be
amended once the registrations have issued. See, e.g., Small Bus. Bodyguard Inc. v. House
of Moxie, Inc., 230 F. Supp. 3d 290, 304 n.4 (S.D.N.Y. Jan. 31, 2017) (finding plaintiff
“properly amended its complaint after the [registration] was issued”).

        Copyrights Registered to Rabbi Elkanah Shmotkin: Out of the 62 registrations
encompassing works that JEM already has identified as being infringed (with more likely to
be identified via discovery, as noted in ¶ 72 of the Complaint), Defendants identify a small
subset for which the registration lists Rabbi Elkanah Shmotkin, JEM’s executive director, as
the sole “Owner/Claimant.” This was the result of a mere clerical error that is in the process
of being corrected and will be reflected in any subsequent amendments to JEM’s Complaint.
At all events, that the registrations list Rabbi Shmotkin does not disprove the allegation that
JEM is a valid copyright owner with standing to bring suit.

         The “Fair Use” Argument Is Conclusory and, At Most, Presents Questions of
Fact: It is well-established that “fair use” typically is not susceptible to resolution at the
pleading stage. See Kelly-Brown v. Winfrey, 717 F.3d 295, 308 (2d Cir. 2013) (“Because
fair use is an affirmative defense, it often requires consideration of facts outside of the
complaint and thus is inappropriate to resolve on a motion to dismiss.”). While Defendants’
sweeping contention that every one of their misappropriations necessarily constitutes a fair
use is patently unreasonable, their letter confirms the numerous fact questions on which
Defendants’ arguments would rely. Defendants refer, for example, to multiple issues of
intent (e.g., the “intended character and purpose” of materials), the “market” for JEM’s
videos and whether Defendants’ platform “compete[s]” with it, and the purported
“justifi[cation]” for “the amount and substantiality of the portion used” of JEM’s works.
(ECF No. 15). Defendants do not explain how they could possibly at this stage present a
record on which the Court could conclude that their infringement is protected by fair use.

        Any Statute of Limitations Argument Would Concern Only Some Of The
Infringing Activity, and Further Presents Fact Questions: Defendants ignore that their
infringement is continuous, ongoing, and repeated. Causes of action accrue upon each
separate act of infringement—e.g., any time a JEM work is reproduced, displayed, or
distributed via Defendants’ platform. See Kwan v. Schlein, 634 F.3d 224, 228 (2d Cir.
2011) (noting that “an infringement action may be commenced within three years of any
infringing act, regardless of any prior acts of infringement”); Stone v. Williams, 970 F.2d
1043, 1049 (2d Cir. 1992) (“Each act of infringement is a distinct harm giving rise to an
independent claim for relief.”).
                                             2
Hon. Margo K. Brodie
July 2, 2021


        The Complaint points to specific instances where Defendants have engaged in
infringing conduct within the statute of limitations period (ECF No. 1, ¶ 57), and asserts that
Defendants continue to post unauthorized content on an ongoing basis. (Id., ¶ 66). These
allegations are more than enough to survive a motion to dismiss. See, e.g., Fischer v.
Forrest, No. 14 Civ. 1304, 2017 WL 128705, at *7 (S.D.N.Y. Jan. 13, 2017), report and
recommendation adopted, 2017 WL 1063464 (S.D.N.Y. Mar. 21, 2017) (denying motion to
dismiss copyright claims because complaint plausibly alleged that infringement, which
started four years prior to filing, was the beginning of a longer course of action, including
Defendants’ continued refusal to stop displaying the copyrighted works online).

        Defendants Mischaracterize the Lanham Act Claims: JEM cannot discern the
precise legal argument Defendants are advancing to seek dismissal of the Lanham Act
claims of trademark infringement and false association. Regardless of what their argument
may be, it apparently is based on a false premise that JEM alleges only that “Defendants
used the registered [JEM] mark intact in posting” videos. (See ECF No. 15 at 3.) That is
not true. The Complaint includes allegations concerning Defendants’ supplanting of the
JEM trademark with Defendants’ own logo, as well as incorporating the JEM trademark into
Defendants’ own posts (e.g., ECF No. 1, ¶¶ 6-7, 50, 57, 79, 85). Moreover, even as to that
subset of uses of the JEM trademark on videos posted to YouTube or GoogleDrive to which
Defendants now apparently refer, there is a fact question regarding whether Defendants’ use
creates confusion by falsely suggesting that JEM sponsors, endorses, or approves of
Defendants’ posts.2

                                         *        *       *       *

        For the reasons detailed above, even if the parties are directed to engage in formal
motion practice on any or all of the aforementioned issues, Defendants not only are unlikely
to succeed, but it is not possible for the entire action to be dismissed. Accordingly, JEM
anticipates that discovery shall commence promptly in accordance with the Federal Rules of
Civil Procedure.

        We thank the Court for its time and attention to this matter.



                                                  Respectfully submitted,


                                                   /s Jordan A. Feirman



2
    We note that JEM also has asserted a separate, non-Lanham Act cause of action based on
    Defendants’ stripping of copyright management information from JEM’s copyrighted
    works. Defendants do not suggest that they are seeking to dismiss that cause of action, nor
    would any such motion have any merit.
                                              3
